EXECUTIVE AGREEMENT

This Executive Agreement (“Agreement”) is made and entered into as of the 8th
day of June 2005 (“Effective Date”), between Financial Institutions, Inc.
(“FII”), a bank holding company chartered under the laws of the State of New
York, having its principal office at 220 Liberty Street, Warsaw, New York,
14569; and James T. Rudgers (the “Executive”), an individual residing at 3849
Grayshores Road, Geneseo, New York 14454.

RECITALS:

(a) The Executive is employed by Financial Institutions, Inc. as Chief of
Community Banking; and

(b) FII and the Executive desire to set forth certain terms upon which the
Executive is employed by Financial Institutions, Inc.

(c) NOW, THEREFORE, in consideration of the mutual promises and of the covenants
contained in this Agreement, FII and the Executive agree as follows:

ARTICLE 1

Confidentiality

Section 1.1 Confidential Information. The Executive has become acquainted with
and will have access to confidential or proprietary information and trade
secrets related to the business of the FII, its subsidiaries and any affiliates
or joint ventures (collectively with FII, the “Companies”), including but not
limited to (i) trade secrets, business plans, software programs, operating
plans, marketing plans, financial reports, operating data, budgets, pricing
strategies and information, terms of agreements with customers and others,
customer lists, reports, correspondence, tapes, disks, tangible property and
specifications owned by or used in the Companies’ businesses; (ii) operating
strengths and weaknesses of the Companies’ officers, directors, employees,
agents, suppliers and customers, and/or (iii) information pertaining to future
developments such as, but not limited to, software development or enhancement,
future marketing plans or ideas, and plans or ideas for new services or
products, (iv) all information which is learned or developed by the Executive in
the course and performance of his duties under this Agreement, including without
limitation, reports, information and data relating to the Companies’ acquisition
strategies, and (v) other tangible and intangible property which is used in the
business and operations of the Companies but not made publicly available ((i)
through (v) are, collectively, “Confidential Information”).

Section 1.2 Treatment of Confidential Information; Confidentiality Agreements.
The Executive will not, directly or indirectly, disclose, use or make known for
the Executive’s or another’s benefit any Confidential Information of the
Companies or use such Confidential Information in any way except in the best
interests of the Companies in the performance of the Executive’s duties for
Financial Institutions, Inc.. The Executive will take all necessary steps to
safeguard the Companies’ Confidential Information. In addition, to the extent
that Financial Institutions, Inc. has entered into a Confidentiality Agreement
with any other person or entity, the Executive agrees to comply with the terms
of such Confidentiality Agreement and to be subject to the restrictions and
limitations imposed by such confidentiality agreements as if the Executive was a
party thereto.

ARTICLE 2

Non-competition and Non-solicitation

Section 2.1 Non-competition. During the term of this Agreement and during any
period for which Executive is entitled to receive compensation after the
termination of this Agreement or pursuant to any other agreement, and for a
period of six-months thereafter, Executive shall not engage, anywhere within New
York State or in any area outside of New York State in which the Companies
conduct business, whether directly or indirectly, as principal, owner, officer,
director, agent, employee, consultant or partner, in the management of a bank
holding company, commercial bank, savings bank, credit union or any other
financial services provider that competes with the Companies or their products
or programs (“Restricted Activities”), provided that the foregoing shall not
restrict Executive from engaging in any Restricted Activities which FII directs
Executive to undertake or which FII otherwise expressly authorizes. The
foregoing shall not restrict Executive from owning less than 5% of the
outstanding capital stock of any company which engages in Restricted Activities,
provided that Executive is not otherwise involved with such company as an
officer, director, agent, employee or consultant. The foregoing provisions of
this Article shall not be held invalid because of the scope of the territory
covered, the actions restricted thereby, or the period of time such covenant is
operative.

Section 2.2 Non-solicitation. During the term of this Agreement and during the
period for which Executive is entitled to receive compensation after the
termination of this Agreement or pursuant to any other agreement, and for a
period of six-months thereafter, Executive shall not, directly or indirectly,
without the written consent of FII: (i) recruit or solicit for employment any
employee of the Companies or encourage any such employee to leave their
employment with the Companies, or (ii) solicit, induce or influence any
customer, supplier, lessor or any other person or entity which has a business
relationship with the Companies to discontinue or reduce the extent of such
relationship with the Companies.

Section 2.3 Return of Amounts. In the event that the Executive breaches any of
the provisions of this Article or of Article 1, the payments and benefits
provided for by Article 3 shall cease immediately and FII shall have no further
liability for such payments after the date of Executive’s breach. Further,
failure to comply with the provisions of this Article or of Article 1 or
commission of an act which is an instance of Cause prior to or after, any
exercise, payment or delivery pursuant to an exercise of any stock option or
vesting of any incentive equity award (“Award”) shall cause such exercise,
payment or delivery to be rescinded. FII will notify the Executive in writing of
any such rescission within two years after such exercise, payment or delivery.
Within ten days after receiving such notice from FII, the Executive shall pay to
FII the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery pursuant to an Award. The Executive
hereby agrees that the cancellation and rescission provisions of this Agreement
are reasonable and agrees not to challenge the reasonableness of such
provisions, even where forfeiture of options or equity awards granted is the
penalty for violation. Further, Executive hereby agrees that the provisions of
this Section amends and shall be controlling with respect to all Awards existing
as of the date of this Agreement and any Awards granted subsequent to the date
of this Agreement.

ARTICLE 3

Benefits Following a Change of Control

Section 3.1 Definitions.

(a) “Base Salary Amount” means the annual base salary payable by Financial
Institutions, Inc. to the Executive and includable by the Executive in gross
income for the most recent calendar year ending before the date on which the
Change of Control occurred.

(b) A “Change of Control” will be deemed to have occurred if:

(1) any person (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (“Act”) (other than FII or a subsidiary of FII)
becomes the beneficial owner (within the meaning of Rule 13d-3 under the Act) of
FII securities possessing twenty percent (20%) or more of the voting power for
the election of directors of FII;

(2) there is consummated

i. any consolidation, share exchange or merger of FII in which FII is not the
continuing or surviving corporation or pursuant to which any shares of FII’s
common stock are to be converted into cash, securities or other property,
provided that the transaction is not with a corporation which was a subsidiary
of FII immediately before the transaction; or

ii. any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of FII; or

(3) “approved directors” constitute less than a majority of the entire Board of
Directors, with “approved directors” defined to mean the members of the Board of
Directors of FII as of the date of this Agreement and any subsequently elected
members who are nominated or approved by at least three quarters of the approved
directors on the Board prior to such election.

(c) “Cause” means the commission by the Executive of, or the determination by
the Board of Directors, based on reasonable evidence of misconduct as presented
by a law enforcement agency, or as a result of an internal or external audit or
investigation, that the Executive has committed: (i) a criminal offense
involving the violation of state or federal law, (ii) a breach of fiduciary
duty, (iii) an act of dishonesty, fraud or material misrepresentation, or
(iv) any act of moral turpitude which the Board of Directors determines has or
may be reasonably expected to have a detrimental impact on FII’s business or
operations, or which may prevent, because of its demonstrated or demonstrable
effect on employees, regulatory agencies or customers, the Executive from
effectively performing his duties.

(d) “Continuation Period” means 24 months.

(e) “Good Reason” means:

(1) There has been a material diminution, compared to those existing as of the
date the Change of Control occurs, in the Executive’s responsibilities, duties,
title, reporting responsibilities within the business organization, status,
role, authority or aggregate compensation which is not restored within 15 days
after written notice is provided to FII by the Executive; or

(2) Removal of the Executive from the position of Chief of Community Banking,
other than (i) elevation to a higher ranking executive officer position with FII
or (ii) with the written consent of Executive; or

(3) Relocation of the Executive’s principle place of employment by more than 75
miles from its location immediately prior to the Change of Control other than
with the written consent of Executive.

Section 3.2 Termination Following a Change of Control. If a Change of Control
occurs during the Executive’s employment, and if within the twelve month period
following such Change of Control, either (i) FII terminates the employment of
the Executive other than for Cause, or (ii) Executive terminates his employment
because of Good Reason (in either case a “Special Termination Date”), the
Executive will be entitled to receive such benefits as are provided in this
Article. The Executive must provide written notice to FII specifying the grounds
for his termination because of Good Reason and the Executive’s termination of
employment will become effective on the first day of the second calendar month
commencing after delivery of the notice or on such other date as FII and
Executive agree to in writing.

Section 3.3 Cash Payments. FII will, for the Continuation Period following the
Special Termination Date, make monthly payments to the Executive in an amount
equal to 1/12th of the sum of the Base Salary Amount plus the average of the
annual incentive compensation earned by the Executive, for the two most recent
calendar years ending before the date on which the Change of Control occurred.

Section 3.4 Benefits. FII will, for the Continuation Period, but not to exceed a
period of eighteen 18 months, continue to provide health and dental benefits to
the Executive and his covered dependants. Health and dental coverage provided
under this provision will run contemporaneously with any continuation of health
care coverage that may be required to be provided under “COBRA.”

Section 3.5 Acceleration of Stock Options. On the Special Termination Date, all
options and other rights that the Executive may hold to purchase or otherwise
acquire common stock of FII will immediately become vested and exercisable in
full for the total number of shares that are or might become purchasable
thereunder, in each case without further condition or limitation except the
giving of notice of exercise and the payment of the purchase price thereunder
(but without amendment of the plan under which they were issued).

Section 3.6 Death of Executive. If the Executive dies before receiving all
monthly payments payable to Executive under this Article, FII will pay to
Executive’s spouse, if he or she survives the Executive or, if no spouse
survives the executive, then to the Executive’s estate, all such remaining
unpaid monthly payments as if the Executive had not died. If the Executive was
receiving health and dental benefits pursuant to Section 3.4 at the time of
death, FII will continue to provide such health and dental benefits to the
dependents of the Executive for the duration of the period specified in
Section 3.4, as if the Executive had not died.

Section 3.7 Indemnification of The Executive. In the event a Change of Control
occurs, FII will indemnify the Executive for reasonable legal fees and expenses
subsequently incurred by the Executive through legal counsel approved in advance
by FII (which approval will not be unreasonably withheld) in seeking to obtain
or enforce any right or benefit provided under this Executive Agreement,
including but not limited to the rights and benefits provided under this
Article, provided, however, that such right to indemnification will not apply
unless the Executive or the Executive’s beneficiaries are successful in
establishing, privately or otherwise, that Executive’s or their position is
substantially correct, or that FII’s position is substantially wrong or
unreasonable, or in the event that the disagreement is resolved by settlement,
FII will pay reasonable costs and expenses, including counsel fees, which the
Executive or the Executive’s beneficiaries may incur in connection therewith
directly to the provider of the services or as may otherwise be directed by the
Executive or the executive’s beneficiaries. Payments payable hereunder by FII
will be made not later than thirty (30) days after a request for payment has
been received from the Executive with such evidence of indemnifiable fees and
expenses as FII may reasonably request.

ARTICLE 4

Miscellaneous

Section 4.1 Remedies. The Executive specifically agrees that any breach or
threatened breach of Articles 1 and 2 would cause irreparable injury to the
Companies, that money damages may not provide an adequate remedy to the
Companies, and that FII will accordingly have the right and remedy (i) to obtain
an injunction prohibiting the Executive from violating or threatening to violate
such provisions, (ii) to have such provisions specifically enforced by any court
of competent jurisdiction, and (iii) to require the Executive to account for and
pay over to FII all compensation, profits, monies, accruals, increments or other
benefits derived or received by the Executive as the result of any transactions
constituting a breach of such provisions. Nothing herein shall be construed as
prohibiting FII from pursuing any other remedies available to it for such breach
or threatened breach, including the recovery of money damages. The Executive and
FII believe that the restrictions and covenants in this Agreement are reasonable
and enforceable under the circumstances. However, if any one or more of the
provisions in this section shall, for any, reason be held to be excessively
broad as to time, duration, geographic scope, activity, or subject, it shall be
construed by limiting and reducing it so as to be enforceable to the extent
compatible with law and with the Executive’s and FII’s intentions as stated
herein. The obligations of Executive and FII under this Agreement will survive
the termination of Executive’s employment and the expiration or termination of
this Agreement. FII and the Executive hereby (a) consent to the jurisdiction of
the United States District Court for the Western District of New York, or, if
such court does not have subject matter jurisdiction over such matter, the
applicable Supreme Court of Erie, Monroe or Wyoming Counties, State of New York,
and (b) irrevocably agree that all actions or proceedings arising out of or
relating to this Agreement shall be litigated in such court. FII and the
Executive accept for itself or himself and in connection with its or his
properties, generally and unconditionally, the exclusive jurisdiction and venue
of the aforesaid courts and waive any defense of forum nonconveniens or any
similar defense.

Section 4.2 Notice. All written communications to the parties required by this
Agreement must be in writing and (a) delivered by registered or certified mail,
return receipt requested, (such notice to be effective 4 days after the date it
is mailed) or (b) sent by facsimile transmission, with confirmation sent by way
of one of the above methods, to the party at the address first given above (or
to any other address as the party designates in a writing complying with this
Section, delivered to the other party).

Section 4.3 At-Will Employment. This Agreement does not give the Executive any
right to continued employment with FII. Executive’s employment with FII remains
at-will and may be terminated by the Executive or FII.

Section 4.4 Withholding. FII will deduct or withhold from all payments made to
the Executive pursuant to this Agreement, all amounts that may be required to be
deducted or withheld under any applicable Social Security contribution, income
tax withholding or other similar law now in effect or that may become effective
during the term of this Agreement.

Section 4.5 Miscellaneous. Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be enforceable under applicable law.
However, if any provision of this Agreement is deemed unenforceable under
applicable law by a court having jurisdiction, the provision will be
unenforceable only to the extent necessary to make it enforceable without
invalidating the remainder of it or any of the remaining provisions of this
Agreement. No course of action or failure to act by FII or the Executive will
constitute a waiver by the party of any right or remedy under this Agreement,
and no waiver by either party of any right or remedy under this Agreement will
be effective unless made in writing. This Agreement (a) may not be amended,
modified or terminated orally or by any course of conduct pursued by FII or the
Executive, but may be amended, modified or terminated only by a written
agreement duly executed by FII and the Executive, (b) is binding upon and inures
to the benefit of FII and the Executive and each of their respective heirs,
representatives, successors and assignees, except that the Executive may not
assign any of Executive’s rights or obligations pursuant to this Agreement, (c)
constitutes the entire agreement between FII and the Executive with respect to
such subject matter, and (d) will be governed by, and interpreted and construed
in accordance with, the laws of the State of New York, without regard to
principles of conflicts of law. This Agreement will be effective for the period
commencing on the Effective Date and ending on the date the Executive terminates
employment with FII.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

1

      Financial Institutions, Inc.:
By:
  Peter G. Humphrey
 
   

Name: Peter G. Humphrey     

Title: President & CEO/Chairman of the Board

Date: _6/24/2005     

EXECUTIVE:

Signature: _James T. Rudgers      

Name: James T. Rudgers     

Title: Executive Vice President &     

Chief of Community Banking     

Date: _6/24/2005     

2